Citation Nr: 0920730	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-26 063	)	DATE
	)
	)


THE ISSUE

Whether a March 26, 1980 decision by the Board of Veterans' 
Appeals (Board) denying service connection for cause of the 
Veteran's death should be revised or reversed on the grounds 
of clear and unmistakable error.


(The issue of entitlement to an effective date earlier than 
April 15, 2004 for service connection for cause of the 
Veteran's death is addressed in a separate Board decision to 
be issued concurrently with this one.)




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant's husband, the Veteran, served on active duty 
from December 1948 to September 1952, and from May 1956 to 
August 1972.  He died in September 1976.  The appellant is 
the Veteran's surviving spouse.

This case comes before the Board on motion by the appellant 
asserting clear and unmistakable error in the March 26, 1980 
Board decision, which denied service connection for cause of 
the Veteran's death.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 


FINDING OF FACT

The March 1980 Board decision that denied an appeal for 
service connection for the cause of the Veteran's death was 
supported by the evidence then of record and was not 
undebatably erroneous; the record does not demonstrate that 
the correct facts, as they were known on March 26, 1980, were 
not before the Board on March 26, 1980, or that the Board 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The Board's March 26, 1980 decision denial of service 
connection for cause of the Veteran's death was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this motion as a matter of law.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VCAA has no 
applicability to claims of clear and unmistakable error in 
prior Board decisions, and that VA's duties to notify and 
assist contained in the VCAA are not applicable to such 
motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); see also VAOPGCPREC 12-2001.

The appellant contends that the March 1980 Board decision 
contains clear and unmistakable error.  In the March 1980 
(reconsideration) decision, the Board again denied service 
connection for cause of the Veteran's death.

The Board notes that there was some confusion as to which 
Board decision the appellant was attacking.  In the VA Form 
9, received in August 2008, she stated there was clear and 
unmistakable error in the "original denial" of service 
connection for cause of the Veteran's death at the RO and 
Board level.  She specifically reference a particular Board 
decision, and made no mention of the date of the Board 
decision.  The February 1978 Board decision was an appeal 
from the original denial of service connection for cause of 
the Veteran's death, which occurred in a March 1977 rating 
decision.  (The appellant cannot attack the March 1977 rating 
decision as having clear and unmistakable error because she 
appealed the decision, which was affirmed by the Board.  38 
C.F.R. § 20.1104 (2008).)  However, the appellant also stated 
that the Board had based its denial from an opinion of an 
"independent medical expert."  She went into more details 
about how the independent medical expert opinion was based 
upon "whether or not there was any documented diagnosis of 
coronary artery disease recorded in the" service treatment 
records or within one year of the Veteran's discharge from 
service.  The independent medical expert opinion was not of 
record at the time of the February 1978 Board decision.  
Rather, it was obtained in connection with the Board's 
February 1979 decision, wherein it determined the appellant 
had not submitted new and material evidence.

Nevertheless, the March 26, 1980 Board decision reconsidered 
the February 1978 and February 1979 Board decisions.  See 
March 30, 1979 letter to appellant from Chairman of the 
Board.  Thus, this Board finds that the only decision the 
appellant could attack as having clear and unmistakable error 
is the March 1980 decision.  Stated differently, the March 
1980 Board decision replaced the February 1978 and February 
1979 Board decisions when it reconsidered those two 
decisions.  Thus, the March 1980 decision then became the 
Board's original denial of the claim for entitlement to 
service connection for cause of the Veteran's death.  Hence, 
the March 1980 decision is the Board decision that will be 
addressed in connection with the appellant's claim of clear 
and unmistakable error in a prior Board decision.

Review of Evidence and Procedural History

At the time of the March 1980 Board decision in which clear 
and unmistakable error is alleged, the relevant evidence of 
record consisted of service treatment records, VA Form 21-
524, Application for Dependency and Indemnity Compensation or 
Death Pension by Widow or Child, received in November 1976; 
the death certificate; private medical records, dated from 
1975 to 1976; a 1976 autopsy report; 1977 letters from Dr. 
FBW; a lay statement; a March 1978 letter from Dr. JDY; an 
undated independent medical expert opinion, received in 
December 1979; and the appellant's contentions in multiple 
documents and testimony at a December 1979 Board hearing.  

Within the service treatment records, September 1952, March 
1956, March 1960, November 1960, September 1961, November 
1962, October 1963, May 1967, September 1968, October 1969, 
and October 1970 reports of medical examination show clinical 
evaluations of the heart and vascular system were normal.  A 
May 1965 treatment record shows the Veteran complained of 
midsternal precordial pain and gas problems for the past four 
to five days.  He stated the pain lasted 15 minutes and then 
diminished progressively to mild discomfort.  Heart sounds 
were reported as being "entirely normal."  Blood pressure 
was 120/70.  An electrocardiogram conducted that time was 
normal.  September 1961, June 1966, May 1967, October 1969, 
and October 1970 electrocardiographic reports all show 
findings of within normal limits.  A September 1968 
electrocardiogram record shows a finding of an "Inverted T 
in III, otherwise" within normal limits.  The March 1972 
report of medical examination shows that clinical evaluations 
of the heart and vascular system were normal.  A March 1972 
electrocardiogram report shows a finding of within normal 
limits.  Under "Notes and significant or interval history" 
of the report of medical examination, the examiner wrote that 
the Veteran had some difficulty with symptoms of indigestion 
and heartburn but that electrocardiograms and examinations 
had been normal.  

The death certificate shows the Veteran died of acute 
myocardial infarction.  It was noted on the certificate that 
the "Approximate interval between onset and death" was "1 
week."  July 1975 private medical records show the Veteran 
was admitted to the hospital with substernal crushing type 
chest pain with radiation down the left arm without any 
associated diaphoresis or nausea.  When he was first 
admitted, it was noted that the Veteran had been in good 
health until several months prior to this admission, when he 
had an episode of chest pain, which was "determined not to 
be of cardiac origin and was felt to be secondary to peptic 
disease and possible hiatal hernia."  He was diagnosed with, 
"Acute myocardial infarction" at this time,

An August 1976 private medical record shows the Veteran was 
admitted with chest pain.  It was noted that the Veteran had 
been in the week before this admission with complaints of 
recurrent chest pain with an electrocardiogram failing to 
show "any acute problems at that time."  The Veteran had 
developed chest pain again, which persisted and which 
prompted him to go to the emergency room.  An 
electrocardiogram revealed "ST segment depressions 
indicative of ischemia with suggestion of ST elevation in 
V1."  The examiner noted there was evidence of old 
anteroseptal myocardial infarction.  While in the hospital, 
the Veteran went into cardiorespiratory arrest and died.

In a March 1977 letter from Dr. FBW (the physician who 
treated the Veteran in 1975 and 1976, as indicated in those 
medical records), he stated that the Veteran had died of 
arteriosclerotic heart disease with acute myocardial 
infarction.  He concluded that the "basic disease of 
arteriosclerosis almost certainly was present when he was in 
the military."  In an April 1977 letter, Dr. FBW provided a 
more detailed opinion.  He stated the arteriosclerotic 
process, which had led to the Veteran's demise, "almost 
certainly began prior to the time he was discharged from the 
military, if one looks at the natural history of the 
disease."  Dr. FBW stated it had been "proven during the 
Korean War by the armed forces that the process of 
arteriosclerosis begins at a very early age in men."  He 
noted he had no objective evidence as to the Veteran "as far 
as in any indication in his records that he had coronary 
artery arteriosclerosis prior to the time that he had his 
first heart attack."  

In a June 1977 letter from a major in the Air Force who had 
served with the Veteran from August 1967 to June 1971, he 
stated he found the Veteran to be in fair to poor health.  He 
provided examples of why he felt the Veteran was not in good 
health during that time period.

In a July 1977 statement, the appellant stated that the 
Veteran was in declining health towards the end of his 
service.  She stated the Veteran confided in her while in 
service that he was afraid to tell the doctors about his 
pains and discomforts for fear of being kicked out of 
service.  She described how she was envious of their friends 
on base because they all had more active lives than she and 
the Veteran had.  The appellant noted that soon after the 
Veteran's discharge from service, his health continued to 
decline.  She stated that after the Veteran's first heart 
attack, he told her that the pain was similar to that which 
he had felt on numerous occasions while in service.  

In the February 1978 decision, the Board denied service 
connection for cause of the Veteran's death.  In denying the 
claim, the Board found that the evidence had not demonstrated 
that the cause of death was related to the Veteran's active 
service.  It noted the clinical findings in the service 
treatment records discussed above.  It also noted that while 
a September 1968 echocardiogram showed a finding of 
"inverted T in III," without more, it could not conclude 
that it was indicative of a cardiovascular anomaly, 
particularly when the subsequent echocardiograms were within 
normal limits.  The Board referred to the facts submitted by 
the Major in the Air Force and the appellant as to the 
Veteran's complaints of fatigue while in service.  It also 
referred to the finding on the discharge examination of 
complaints of indigestion and heartburn.  The Board 
determined the in-service complaints were not indicative of 
cardiovascular disease when clinical findings of the heart 
and vascular system throughout the Veteran's service were 
found to be normal.  It further noted that the first evidence 
showing a cardiovascular disease was in 1975-three years 
after his discharge from service and "well beyond the 
statutory-presumptive period."  

Lastly, the Board addressed the medical opinions provided by 
Dr. FBW.  It stated, "However, his statement was itself 
equivocal on its face, and without some definite clinical 
evidence of cardiovascular pathology from service or within 
the presumptive period provided by law, it would be 
conjectural to conclude arteriosclerosis was at a 
pathological level in service with respect to his particular 
[V]eteran."  

In the March 1978 letter, Dr. JDY indicated he had reviewed 
the evidence of record.  He made the following conclusions, 
in part:

1) It is my expert opinion that [the Veteran] 
had significant coronary arteriosclerosis at 
the time of his discharge from the United 
States Armed Forces in August, 1972.  He had 
complained of chest pains and heartburn in 1964 
and in 1965 and did not have an exercise 
echocardiogram.  I emphasize again that I feel 
that an exercise EKG was in order on this 
patient because of his presenting symptoms.  A 
normal resting EKG offers little useful 
information.  2) At the time of the patient's 
demise, an autopsy revealed that the patient 
had a healed myocardial infarction, anterior 
aspect of the ventricular septum and left 
ventricle as well as a recent myocardial 
infarction.  The healed myocardial infarction 
occurred prior to his hospitalization on August 
30, 1976.  At least 20-30% of myocardial 
infarctions are missed by electrocardiogram 
because of the sensitivity and specificity of 
the tests.  It is quite possible that this 
myocardial infarction could have been present 
in 1972.  3) The extensive coronary artery 
arteriosclerosis as described in the autopsy 
report would indicate that the process had been 
far advanced for several years.  4) His 
symptomatology that he had had on several 
occasions "heartburn", dyspnea and exertion, 
shortness of breath, and chest pains would 
indicate that he had had far advanced coronary 
artery disease present for several years.

He concluded that it was his expert opinion that it would 
have been "impossible" for the Veteran not to have had 
significant coronary artery disease in 1972.

In October 1978, the Board sought an independent medical 
expert opinion.  An opinion was received in December 1978 
from Dr. DFB.  Dr. DFB indicated he had reviewed the service 
treatment records and the private medical opinions supporting 
a finding that heart disease was incurred in service.  He 
noted the reports of heartburn in service but found such 
symptoms to be nonspecific.  He further noted that the 
examiner who examined the Veteran at that time in service had 
determined these complaints were not cardiac in origin.  Dr. 
DFB made the following conclusion:

In my review of the patient's record[,] I can 
find no evidence of any disability related to 
coronary artery disease since there is no 
evidence that this entity was documented during 
his service years.  I can also find no evidence 
that coronary artery disease became manifest 
during the year following his discharge.  The 
first documented evidence of coronary artery 
disease in this patient is that contained in the 
summary of his hospitalization for myocardial 
infarction on 7-25-75, more than three years 
following his discharge from the U.S. Air Force.  
On the basis of these findings, I would have to 
conclude that the patient's demise from 
documented myocardial infarction and coronary 
artery disease cannot be considered service[ 
]connected.

In a February 1979 decision, the Board determined that the 
evidence received since its February 1978 decision was 
repetitive to that previously considered by the Board, and 
denied reopening the claim.

In March 1979, the Chairman of the Board decided that the 
Board would reconsider its two prior decisions.  See March 
30, 1979, letter to appellant.  In December 1979, the 
appellant provided testimony before 12 Members of the Board.  
There, she testified to the fact that the symptoms the 
Veteran complained of around the time of his heart attack 
were similar to those he had experienced while in service.  
She stated the Veteran was under a lot of stress in service.  
She testified that she had to do most of the labor outside 
the home because the Veteran was too tired to do it.  

In the March 1980 Board decision, it stated the following, in 
part:

It is argued that [the Veteran's] coronary 
artery disease in fact had its onset during 
active service as corroborated by the service-
documented complaints referable to chest pain, 
heartburn, and indigestion.  While such symptoms 
may be compatible with or ascribable to an 
underlying heart disorder, they are by the same 
logic equally attributable to any number of 
differing noncardiac etiologies.  They are not, 
in and of themselves, diagnostic of coronary 
artery disease.  Significant weight in the 
instant case must necessarily be given to the 
[V]eteran's service medical records.  They are 
replete with reports of cardiovascular 
evaluations including echocardiograms, 
physicals, and chest X-rays[,] none of which 
disclosed the presence of any underlying 
arteriosclerotic disease.  The Board notes that 
the [V]eteran's isolated service complaints were 
not ignored but that comprehensive testing to 
rule out underlying pathology was accomplished.  
In the absence of any positive cardiovascular 
findings as a result of such testing, it would 
be purely conjectural and without medical 
support for this Board to conclude that the 
inservice complaints related to his later found 
and diagnosed coronary artery disease.  This 
Board cannot but agree with the opinion of the 
independent medical expert who determined that 
coronary artery disease dated from more than 
three years after the [V]eteran's discharge from 
service.  There is no postservice clinical 
documentation prior to such time demonstrating 
its existence.  In the opinion of this Board, 
the clinical picture here presented convincingly 
shows that the cause of the [V]eteran's death 
was not related to his active military service.

Relevant Law and Regulations in 1980

The applicable law and regulations in effect at the time of 
the March 1980 Board decision are essentially the same as 
those currently in effect.  Under 38 U.S.C. § 410 (1980) (now 
38 U.S.C.A. § 1310), it stated that when a veteran died after 
December 31, 1956, from a service-connected or compensable 
disability, the Administrator of VA shall pay dependency and 
indemnity compensation to such veteran's surviving spouse, 
children, and parents.  It further stated that the standards 
and criteria for determining whether or not a disability was 
service connected shall be those under Chapter 11 of this 
title.

Under Chapter 11, entitled, Compensation for Service-
Connected Disability or Death, it stated that for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service, during a period of war, the United States would pay 
to any veteran thus disabled and who was discharged or 
released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred compensation.  See 38 U.S.C. § 310 (1980) (now 38 
U.S.C.A. § 1110).

Under the provisions of 38 C.F.R. § 3.303(a) (1980), it 
stated that service connection "basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service."  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1980).

Under 38 C.F.R. § 3.307 (1980), it stated that a chronic 
disease listed under 38 C.F.R. § 3.309, such as 
arteriosclerosis, may be considered to have been incurred in 
or aggravated by service if it manifested to a compensable 
degree or more within one year following discharge from 
service.  See also 38 U.S.C. § 301, 312 (1980).

Under the provisions of 38 C.F.R. § 3.312 (1980), it stated 
that the death of a veteran would be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(2).

Under 38 C.F.R. § 3.102 (1980), it stated that it was VA's 
defined and consistently applied policy to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it was meant that an 
approximate balance of positive and negative evidence existed 
which did not satisfactorily prove or disprove the claim.  It 
was a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. 

Legal Criteria & CUE Analysis 

Under 38 U.S.C.A. § 7111, the Board has been granted 
authority to revise a prior Board decision on the grounds of 
clear and unmistakable error.  Clear and unmistakable error 
is defined as:

A very specific and rare kind of error of 
fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could 
not differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as they 
were known at the time, were not before the 
Board, or the statutory and regulatory 
provisions extant at the time were 
incorrectly applied.

38 C.F.R. § 20.1403(a) (2008).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
deemed clear and unmistakable.  38 C.F.R. § 20.1403(c) 
(2008).  Examples of situations that are not clear and 
unmistakable include, a changed diagnosis, i.e., a new 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and, allegations based on improper evaluation 
of evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1)-(3) (2008).

A claim for clear and unmistakable error must be decided 
based on the record and law that existed at the time of the 
prior adjudication in question.  38 C.F.R. § 20.1403(b) 
(2008).

In the appellant's VA Form 9, Appeal to the Board, received 
in August 2008, she has alleged that the March 1980 Board 
decision contains clear and unmistakable error.  
Specifically, she states that the Board's basis for denial 
came from an opinion of an "independent medical expert."  
She argues that the expert limited his opinion based on 
whether or not there was any documented diagnosis of coronary 
artery disease recorded in the service treatment records or 
within one year following the Veteran's discharge.  She 
states that this expert failed to provide a medical rationale 
for his opinion that without an in-service diagnosis it is 
pure speculation as to whether the Veteran's advanced 
coronary artery disease began in service.  The appellant 
asserts that the Board failed to apply 38 C.F.R. § 3.303(d) 
and 38 U.S.C.A. § 5107(b).

After a review of the evidence, the Board finds that the 
March 1980 Board decision that denied an appeal for service 
connection for the cause of the Veteran's death was supported 
by the evidence then of record and was not undebatably 
erroneous.  The record does not demonstrate that the correct 
facts, as they were known in March 1980, were not before the 
Board in March 1980, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the error.

The Board has reviewed the evidence of record at the time of 
the March 1980 Board decision and the law extant at that 
time.  The Board finds that the appellant's contentions rise 
to the level of mere disagreement with how the facts were 
weighed in the March 1980 Board decision.  Under 38 C.F.R. 
§ 20.1403(d)(3), a disagreement as to how the facts were 
weighed or evaluated is does not constitute clear and 
unmistakable error.  

At the time of the March 1980 Board decision, there was 
evidence, including the absence of in-service clinical 
evidence, to support the Board's finding that there was no 
clinical evidence of arteriosclerotic disease during service.  
The evidence the March 1980 Board decision relied upon 
included evidence of normal findings on various in-service 
clinical testings; evidence that other in-service symptoms 
such as chest pain, indigestion, heartburn, and substernal 
pain were related by contemporaneous medical evidence to 
other disorders; and an unfavorable opinion by an independent 
medical expert of no evidence of coronary artery disease in 
service or within one year of service.

With regard to the assertion that the March 1980 Board 
decision misapplied the reasonable doubt provision of 38 
U.S.C.A. § 5107, this statutory provision did not exist at 
the time of the March 1980 Board decision.  The provisions of 
38 C.F.R. § 3.102, which addressed reasonable doubt, did 
exist at the time of the March 1980 Board decision.  The 
March 1980 Board decision weighed the unfavorable evidence, 
which included an expert medical opinion, against the 
favorable medical opinion evidence of record, and considered 
the fact that the favorable medical opinions were not based 
on any clinical evidence of coronary artery disease in 
service when assigning weight to the favorable opinions.  The 
appellant's contention that "reasonable doubt" was not 
applied is a disagreement as to how the March 1980 Board 
decision weight the facts, so could never rise to the level 
of clear and unmistakable error as a matter of law.  38 
C.F.R. § 20.1403(d)(3).  

As to her assertion that the provisions of 38 C.F.R. 
§ 3.303(d) were not applied, the evidence at that time showed 
no clinical findings in the service treatment records of 
cardiovascular disease.  The Veteran was diagnosed with an 
acute myocardial infarction three years after his discharge 
from service, which, as the Board recognized in the March 
1980 decision, was well beyond the one-year presumption 
period following the Veteran's discharge from service.  The 
March 1980 Board decision recognized that even the Veteran's 
treating physician, Dr. FBW, had noted that the service 
treatment records did not show cardiovascular clinical 
findings, and considered this fact when weighing Dr. FBW's 
opinion that the Veteran's underlying arteriosclerotic 
process had its onset in service. 

At the time of the March 1980 Board decision, there was 
evidence that was both favorable and unfavorable to the 
appellant's claim.  Whether to grant or deny service 
connection for cause of the Veteran's death involved weighing 
of the evidence, including medical nexus opinions.  Such 
weighing reflects that the decision to deny service 
connection for the cause of the Veteran's death was, at a 
minimum, debatable.  In such cases, where it is not 
absolutely clear that different result would have ensued, the 
error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  Because the appellant's assertion 
reflect mere disagreement with how the March 1980 Board 
decision weighed the facts, which can never rise to the level 
of clear and unmistakable error.  For these reasons, the 
Board finds that the Board's March 26, 1980 decision denial 
of service connection for cause of the Veteran's death was 
not clearly and unmistakably erroneous.


ORDER

The motion for reversal or revision of the Board's March 26, 
1980 decision denying service connection for cause of the 
Veteran's death on the basis of clear and unmistakable error 
is denied.


_____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



